            Case 1:19-cv-04870-JPC Document 55 Filed 02/08/21 Page 1 of 6


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MAERSK LINE A/S,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19 Civ. 4870 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
MARIE S. CAREW, trading as HOLIDAY SHIPPING, :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Before the Court is Plaintiff Maersk Line A/S’s motion to amend its Complaint to remove

certain allegations relating to four bills of lading. Dkt. 44. For reasons that follow, the Court grants

Plaintiff leave to file an Amended Complaint. Plaintiff shall file its Amended Complaint no later

than February 12, 2021.

                                                 I. Background

        Plaintiff filed this maritime contract action against pro se Defendant Marie S. Carew, a sole

proprietor doing business as Holiday Shipping 1, on May 28, 2019, asserting the Court’s jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1333. Dkt. 6. The Complaint alleges that Defendant owes

Plaintiff $173,025.74 in fees arising from numerous bills of lading entered between Plaintiff and



        1
           Although “it is well-settled law that a corporation may appear in federal courts only
through licensed counsel,” Grace v. Bank Leumi Trust Co. of N.Y., 443 F.3d 180, 187 (2d Cir.
2006), numerous courts in this Circuit have held that a sole proprietorship may proceed pro se.
See e.g., Cassidy v. Madoff, No. 8:18 Civ. 394 (BKS) (DJS), 2019 WL 3453937, at *1 n.1
(N.D.N.Y. July 31, 2019); Oberstein v. SunPower Corp., No. 07 Civ. 1155 (JFB), 2008 WL
630073, at *3 (E.D.N.Y. Mar. 5, 2008) (collecting cases). The Second Circuit has not yet
addressed this specific issue. See Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007) (“[S]ome
courts allow sole proprietorships to proceed pro se [because] a sole proprietorship has no legal
existence apart from its owner.”). Because a sole proprietorship and its owner are the same legal
entity, the Court allows Defendant to proceed pro se in this case.
           Case 1:19-cv-04870-JPC Document 55 Filed 02/08/21 Page 2 of 6


Defendant. Id. ¶¶ 7-13.

       Plaintiff moved for summary judgment on October 18, 2019, Dkt. 14, and Defendant filed

her first motion to dismiss on October 29, 2019 (“First Motion to Dismiss”), Dkt. 20. After those

motions were fully briefed, the Honorable John G. Koeltl denied both motions without prejudice

on July 27, 2020. Dkt. 29. On September 24, 2020, the Court ordered discovery to proceed through

December 21, 2020. Dkt. 33. This case was reassigned to the undersigned five days later, on

September 29, 2020.

       On November 16, 2020, Plaintiff filed a letter requesting a pre-motion conference in

advance of the instant motion to seek leave to file an Amended Complaint. Dkt. 37 at 1. Although

Plaintiff’s proposed amendment would entail removing allegations against Defendant as to four

bills of lading, thereby reducing Defendant’s liability from $173,025.74 to $146,313.00, Plaintiff

advised the Court that Defendant declined to stipulate to the amendment. Id. The Court scheduled

a pre-motion conference for December 11, 2020. Dkt. 39. A week before that conference, on

December 4, 2020, Defendant filed a second motion to dismiss (“Second Motion to Dismiss”). 2

Dkt. 40. On December 7, 2020, Plaintiff notified the Court that Defendant had filed a complaint

with the Federal Maritime Commission (“FMC”). Dkt. 41 at 1. Because that FMC complaint

concerns four of the seventy-nine bills of lading that are in dispute in this action, Plaintiff explained

that the purpose of its proposed amendment was remove those bills of lading from the instant suit

to “avoid disproportionate litigation expense and distraction in both proceedings.” Id. at 1-2.

       The Court addressed Defendant’s Second Motion to Dismiss and Plaintiff’s request to

amend the Complaint at the December 11, 2020 pre-motion conference. See Dkt. 53 (“12/11/20




       2
        Although Defendant’s motion was titled “Defendant’s Motion to Dismiss Plaintiff’s
Complaint Under Rule 12(b) and to Oppose Summary Judgment,” Dkt. 40, no summary
judgment motion was pending on the docket at that time.
                                              2
          Case 1:19-cv-04870-JPC Document 55 Filed 02/08/21 Page 3 of 6


Tr.”). Plaintiff reaffirmed that it seeks to remove allegations relating to four of the bills of lading

to avoid duplicative litigation costs given the parallel proceeding involving those same bills of

lading before the FMC. Id. at 6:1-23. When the Court asked Defendant why she was unwilling to

consent to the amendment, Defendant took the position that the four bills of lading should be

adjudicated in this action as there are common issues as to all seventy-nine of the bills of lading.

Id. 7:4-15. After hearing from the parties, the Court set a briefing schedule for Plaintiff’s request

to amend its Complaint, and noted that any dispositive motion practice will occur after disposition

of Plaintiff’s motion to amend. Id. 16:6-17, 17:8-19.

       Plaintiff filed and served its motion to amend and related papers on December 15, 2020.

Dkts. 44-47. Disregarding the Court’s clear instructions at the December 11, 2020 conference,

Defendant filed another motion to dismiss on December 15, 2020 (“Third Motion to Dismiss”).

Dkt. 48. On January 4, 2021, the Court clarified that Plaintiff is not required to file a response to

this Third Motion to Dismiss, and that any opposition to Plaintiff’s motion to amend the Complaint

would be due on January 8, 2021. Dkt. 50. To date, Defendant has failed to file an opposition to

Plaintiff’s motion to amend.

                         II. Plaintiff’s Motion to Amend the Complaint

       Federal Rule of Civil Procedure 15 governs a party’s request to amend its pleadings. See

Fed. R. Civ. P. 15. Under Rule 15(a)(1), a party may amend its pleadings once as a matter of course

under certain circumstances. See Fed. R. Civ. P. 15(a)(1). Because Plaintiff’s request comes after

the deadlines specified in both Rule 15(a)(1)(A) and Rule 15(a)(1)(B), the proposed Amended

Complaint may be filed only through Rule 15(a)(2), with either the Court’s leave or the other party’s

written consent. See Fed. R. Civ. P. 15(a)(2).

       Pursuant to Rule 15(a)(2), the Court “should freely give leave [to amend] when justice so

requires.” Although this is a permissive standard, “it is within the sound discretion of the district

                                                  3
          Case 1:19-cv-04870-JPC Document 55 Filed 02/08/21 Page 4 of 6


court to grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200

(2d Cir. 2007). A Court may deny the moving party’s request “for good reason, including futility,

bad faith, undue delay, or undue prejudice to the opposing party.” Id. The Court finds that none of

these four factors militate against granting Plaintiff’s request.

       Because “[f]utility generally turns on whether the proposed amended pleading states a

viable claim,” Slay v. Target Corp., No. 11 Civ. 2704, 2011 WL 3278918, at * 2 (S.D.N.Y. July

20, 2011), that consideration is not applicable here. Rather than seeking to amend a claim or legal

theory, or to add a new cause of action or defendants, Plaintiff is merely removing four bills of

lading as a basis for liability. Next, the Court finds no evidence of bad faith in Plaintiff’s request

for leave to amend its Complaint. Nor has Plaintiff engaged in undue delay in bringing this request.

Plaintiff’s decision to seek leave to amend was triggered by Defendant’s filing of a complaint, on

October 9, 2020, before the FMC concerning the four bills of lading that Plaintiff wishes to remove

from its Complaint. Memorandum of Law in Support of Motion to Amend Complaint, Dkt. 46, at

2-3; Declaration in Support of Motion to Amend Complaint, Dkt. 45, Exh. 2. Plaintiff filed its

letter-motion requesting leave to amend only about five weeks after Defendant’s filing of the FMC

complaint.

       Finally, the Court finds no undue prejudice to Defendant that will result from granting

Plaintiff leave to amend. Defendant failed to file an opposition to Plaintiff’s motion to amend

despite the briefing schedule set by the Court at the December 11, 2020 conference, 12/11/2020 Tr.

16:1-20. Instead of opposing Plaintiff’s motion, Defendant opted to file yet another motion of her

own, the Third Motion to Dismiss, in contravention of the Court’s instructions that such a motion

would be premature. The Third Motion to Dismiss did not address Plaintiff’s request to amend the

Complaint. The Second Motion to Dismiss, however, did contain several sentences addressing

Plaintiff’s request to amend, which arguments the Court considers given Defendant’s pro se status.

                                                  4
           Case 1:19-cv-04870-JPC Document 55 Filed 02/08/21 Page 5 of 6


In her Second Motion to Dismiss, Defendant expressed her view that amendment of the Complaint

should be denied, arguing: “[o]ther than Plaintiff’s refusal to release these four (4) containers in

violation of the Shipping Act, each of the other seventy-nine (79) consignments present a similar

issue—if Plaintiff’s charges for demurrage and detention are reasonable. . . . More, the four (4)

consignments are currently before the Federal Maritime Commission. Defendant objects to treating

these four (4) containers or bills of lading differently.” Second Motion to Dismiss at 5. The Court

finds Defendant’s reasoning somewhat perplexing, particularly given Defendant’s contention in the

same brief that the FMC is the appropriate agency to resolve any dispute concerning the seventy-

nine bills of lading. Id. at 5-8. 3 Plaintiff’s proposed amendment would have the effect of having

the dispute as to four of the bills of lading before only the FMC, the forum where Defendant initiated

a proceeding as to those bills of lading and the forum that appears to be her forum of preference.

       In sum, the Rule 15(a)(2) standard, which instructs that “[t]he court should freely give leave

[to amend] when justice so requires,” has easily been satisfied here. Not only do none of the above

considerations mitigate against granting leave, but strong interests such as judicial economy weigh

in favor of allowing the Amended Complaint, which would streamline the issues to be resolved

before the Court.

                                          III. Conclusion

       For the above-mentioned reasons, Plaintiff’s motion for leave to amend the Complaint is

granted. Plaintiff shall file its Amended Complaint by February 12, 2021. Defendant’s Second

Motion to Dismiss, Dkt. 40, and Third Motion to Dismiss, Dkt. 48, are denied as moot without


       3
         Defendant has maintained this position—that the FMC is the appropriate agency to
resolve the dispute as to outstanding invoices concerning the bills of lading—throughout the
course of litigation. See First Motion to Dismiss at 2 (“[T]he FMC is the appropriate agency to
resolve any dispute concerning any outstanding invoices.”); Third Motion to Dismiss at 3 (“The
Commission is the appropriate agency to resolve any dispute concerning seventy-nine (79)
outstanding invoices.”).
                                                 5
         Case 1:19-cv-04870-JPC Document 55 Filed 02/08/21 Page 6 of 6


prejudice for leave to refile. The parties may file any dispositive motions by February 26, 2021,

with responses due March 12, 2021 and any replies due by March 19, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant and to

close the motions pending on Dkts. 40, 41, 44, 48.

       SO ORDERED.

Dated: February 8, 2021                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                6
